Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
In communications filed on 4/12/2021, claims 1-14 are presented for examination. Claims 1 and 8 are independent. Claims 15-20 are withdrawn from consideration.
Amended claim(s): 1, 8
Applicants’ arguments, see Applicant Arguments/Remarks filed 4/12/21, with respect to claim(s) rejected under prior art have been fully considered but are moot in view of new ground(s) of rejection necessitated by Applicants’ amendment to the claim(s). 

Election/Restrictions
Newly amended submitted claim 1 (see amendment filed 4/12/2021) directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The newly amended independent claim 1 is a different invention than the originally elected invention contained in claims 1 and 8 (see, Response to Election/Restirction filed 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 1 and associated dependent claims 2-7 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
The amendment filed 4/12/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Claim 8 amended limitation: “receiving the identified electronic document from a storage location responsive to the access request commencing an update of the blockchain ledger reflective of the new access permission; and commencing an update of the blockchain ledger relative to access to the received electronic document.” Applicant’s disclosure as originally filed supports commencing an update of the blockchain ledger only once in response to a received query/document access permission. See Applicant’s disclosure Fig. 4 and associated paragraphs. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 and dependent claims 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 amended limitation: “receiving the identified electronic document from a storage location responsive to the access request commencing an update of the blockchain ledger reflective of the new access permission; and commencing an update of the blockchain ledger relative to access to the received electronic document.” Applicant’s disclosure as originally filed supports commencing an update of the blockchain only once in response to a received 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995.  The examiner can normally be reached on Monday-Thursday: 5:30AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ZAIDI/Primary Examiner, Art Unit 2432